Citation Nr: 0213999	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-13 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Evaluation of traumatic arthritis of the left foot with 
pes planus, evaluated as 0 percent disabling from March 20, 
1996 to August 25, 1999.

2.  Evaluation of traumatic arthritis of the left foot with 
pes planus, evaluated as 10 percent disabling from August 25, 
1999.

3.  Evaluation of traumatic arthritis of the right foot with 
pes planus, evaluated as 0 percent disabling from March 20, 
1996.


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1978 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in December 
1999 and May 2000 that granted service connection for 
flatfeet and assigned a noncompensable disability rating, and 
that continued a noncompensable disability rating for 
bilateral flatfeet, respectively. This case was previously 
before the Board in May 2001 when it was remanded for 
additional development.  Thereafter, by a January 2002 rating 
action, the RO re-characterized the issues to include both 
traumatic arthritis and pes planus.  The RO assigned a 10 
percent disability rating for traumatic left foot arthritis 
with pes planus from August 25, 1999.  The RO continued a 
noncompensable rating for right foot traumatic arthritis with 
pes planus. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  

(The Board also notes that a September 2002 letter was 
received from an attorney who indicated that he represented 
the veteran.  As proof of representation, a copy of an 
October 1998 power of attorney was submitted.  Nevertheless, 
the Board notes that the veteran submitted a statement in May 
2002 wherein he revoked the attorney's authority to represent 
him.  The Board therefore finds that, in light of the 
veteran's recently expressed intent, he is representing 
himself in this appeal.)



FINDINGS OF FACT

1.  Throughout the period of the veteran's claim, his left 
foot traumatic arthritis with pes planus has been manifested 
by pain, swelling, callosities, and arthritis.

2.  The veteran's right foot traumatic arthritis with pes 
planus has been manifested by pain and arthritis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating of 20 percent for traumatic arthritis of the left foot 
with pes planus have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010, 5276) 
(2001).

2.  The criteria for the assignment of an initial disability 
rating of 10 percent for traumatic arthritis of the right 
foot with pes planus have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010, 5276) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether higher ratings are warranted for any 
period of time since the award of service connection-March 
20, 1996.  

The veteran's service medical records indicate that an 
October 1977 examination noted that the veteran had pes 
planus.  The veteran indicated in September 1978 that he had 
foot pain after walking long distances and standing for long 
periods of time.  He also indicated that he had had some 
cramping.  The veteran also complained of painful feet in 
August 1983.  He had no edema or erythema present.  He 
reported tenderness upon palpation, bilaterally.  He was 
given a pair of special shoe inserts.  

Medical records from the veteran's place of employment and 
from his private health plan indicate that in October 1987, 
the veteran complained of a swollen left foot.  Upon 
examination, no edema was noted.  The veteran had a small 
callus on the left second toe.  

In July 1991, the veteran reported that he was in danger of 
losing his job due to his feet and ankle problems.  Upon 
examination, the veteran had full range of motion in the 
ankles, with no warmth.  He had no heel pain, and toes were 
without abnormalities.  He was diagnosed with tendonitis.  

In July 1991, the veteran complained of occasional left heel 
pain that sometimes interfered with ambulation.  The left 
Achilles tendon was slightly tender without swelling.  He did 
not have heel pain, and the metatarsals were not involved. 

In September 1991, the veteran complained of tendonitis in 
the Achilles tendon.  He was diagnosed with chronic 
tendonitis, which was improved with nonsteroidal anti-
inflammatory drugs and arch supports.  Radiographic reports 
of the right and left ankles revealed no bone or joint 
abnormalities.  No fractures or dislocations were noted.  

In September 1991, the veteran had pain in the plantar arch, 
bilaterally.  He had full range of motion bilaterally, 
without swelling.  In April 1992, the veteran complained of 
chronic bilateral foot pain, which increased with standing.  
No swelling or erythema was noted.  He was diagnosed with 
falling arches.  In December 1992, the veteran had slight 
tenderness on the left lateral malleolar area, and at the 
bottom of his heel.

Radiographic reports of the left foot from D. Medical Center 
dated in December 1992 revealed no bone or joint 
abnormalities.  No fractures or dislocations were noted.

Medical records from Dr. M. indicate that in March 1993, the 
veteran had no erythema or edema.  He had pain with palpation 
in the sinus tarsi.  He was diagnosed with osteoarthritis, 
pes planus, and sinus tarnitis.  

A private physical therapy report dated in March 1993 
indicates that the veteran reported having heel pain after 
being on his feet for long periods of time. He also had 
tenderness in the medial arch on the left, along the plantar 
fascia.  Athletic shoes were recommended for better support.  

Additional private medical records from the veteran's 
employer and private health plan indicate that in July 1993, 
the veteran complained of pain in the first metatarsal joint 
of the right foot.  Upon examination, no swelling was noted.  

The veteran was afforded a VA examination in July 1996.  He 
reported that he was using shoe orthosis to help the 
discomfort along the plantar arch when he was up for about an 
hour.  He also tried to wear good tennis shoes, which helped 
the discomfort.  He complained more of the left foot along 
the plantar arch and underneath the lateral malleolus.  His 
gait was normal.  He could tiptoe and heel walk.  There was 
no problem with supination or pronation of either foot.  
There was no tenderness on palpation of the plantar arches, 
nor on any part of the feet.  There was a mild bunion on the 
right, and one a little more prominent on the left.  He had 
good flexion of the joint, and there was no tenderness on 
palpation.  There was a small bit of over-pronation of the 
left ankle compared with the right.  He was diagnosed with 
discomfort along the plantar arch and along the inferior 
margin of the lateral malleolus on the left when he was on 
his feet for an hour.  His symptoms were helped by the use of 
shoe orthosis and good tennis shoes.  

VA radiographic reports dated in July 1996 showed no evidence 
of abnormalities in the feet.

VA treatment records indicate that in August 1999, the 
veteran complained of pain in his feet.  He was diagnosed 
with chronic left heel pain.  He was prescribed an ankle 
brace in November 1999.

Also of record is a February 2000 statement from R.M.M., DPM.  
Dr. M. indicated that the veteran continued to have pain in 
his feet.  His pain was in the sinus tarsi area of the left 
foot.  Steroid injections in this area provided limited 
alleviation of the pain.  The veteran had pain on ambulation 
and standing.  Objectively, he had no edema, increased heat, 
or erythema.  He was diagnosed with osteoarthritis of the 
left sinus tarsi area and pes planus by history.  

VA treatment records dated in March 2000 reveal that the 
veteran complained of left heel pain.  He indicated that shoe 
inserts did not help.  VA radiographic reports dated in May 
2000 revealed no evidence of fracture or bony destruction of 
calcaneal or tarsal bones.  

VA treatment records indicate that the veteran complained of 
constant aching pain in his feet in September 2000.  The 
veteran indicated that orthotics, ankle braces, arch 
supports, shoe modification, and steroid injections into the 
ankle had not helped his foot pain.  Upon examination, the 
veteran had pain with inversion of the left ankle.  He had 
severe pain on palpation of the ligaments of the left ankle.  
Muscle strength was 5/5 bilaterally.  An arthroscopy of the 
left ankle was performed.

Also of record are private medical records from A.L.H., DPM, 
and N.M., DPM.  Treatment records indicate that a bone graft 
and fracture repair of the left talar bone were performed in 
October 2000.  In October 2000, the veteran complained of 
minimal to no pain in his left foot, except that he had a 
tingling sensation in the left dorsum.  He had minimal edema 
in the left foot.  Later that same month, the veteran 
indicated that he had sharp, dull pain down the left foot 
dorsum.  His muscle strength was adequate.  Range of motion 
of the left foot was to 10 degrees dorsiflexion and to 30 
degrees of plantar flexion.  In November 2000, the veteran 
complained of left foot edema with minimal pain.  
Dorsiflexion of the left foot was to 10 percent with pain.  
Plantar flexion was adequate.  There was an edema on the left 
foot.  Later that same month, the veteran had dorsiflexion in 
the left foot to 10 percent and plantar flexion to 30 percent 
without pain.  He had no edema, effusion, or erythema.  He 
had palpable pedal pulses.  He reported sharp dull pain down 
the left sinus tarsi.  In January 2001, the veteran had some 
swelling at his left heel when standing.  He had no edema.  
Muscle strength was adequate.  In January 2001, the veteran 
complained of tingling in the left foot.  He also had pain in 
the left plantar area with flexion.  In March 2001, the 
veteran reported some small area of numbness in the left 
dorsum third interspace only.  He indicated that he 
experienced pain after standing for two to three hours.  
Treatment records also indicate that the veteran experienced 
numbness in his left foot. Physical therapy records indicate 
that in March 2001, the veteran reported that his left foot 
was doing much better since his surgery.  He stated that his 
pain was at a level of 5 out of 10.  Upon examination, the 
veteran ambulated with a straight cane, and ambulation was 
normal.  Active range of motion of the left foot was to 0 
degrees of dorsiflexion with the knee extended, and to 7 
degrees of dorsiflexion with the knee flexed.  Right foot 
dorsiflexion was to 7 degrees with the knee extended, and to 
12 degrees with the knee flexed.  Plantar flexion was to 28 
degrees in the left foot, and to 42 degrees in the right 
foot.  Inversion was to 5 degrees in the left foot, and to 42 
degrees in the right foot.  Eversion was to 28 degrees in the 
left foot, and to 37 degrees in the right foot.  In April 
2001, the veteran reported pain in the left foot with plantar 
flexion.  He had mild edema.  In May 2001, range of motion of 
the left ankle was good and guarded.  The veteran reported 
having mild to moderate edema at the end of the day.  He 
reported having minimal pain.  In August 2001, the veteran's 
range of motion of the left foot was to 11 percent of 
dorsiflexion, and to 14 percent of plantar flexion.  
Treatment records dated in October 2001 indicate that the 
veteran was able to jog on a treadmill.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in November 2001.  The veteran reported having 
pain, weakness, stiffness, and swelling in his feet.  He 
indicated that his feet fatigued very easily, and that he had 
very limited endurance.  The signs and symptoms worsened with 
standing and walking, and were relieved with nonsteroidal 
anti-inflammatory drugs and elevation.  The veteran reported 
having limitation of motion and function since service.  He 
reported missing some work because of the pain, swelling, and 
extreme discomfort related to his feet.  He did not wear 
corrective shoes that were prescribed, but instead used shoe 
inserts and high-top tennis shoes that he could lace up for 
support.  The veteran indicated that he had been on light 
duty and off the assembly line since his October 2000 
surgery.  Upon examination, the veteran had a limited passive 
range of motion on the left ankle and limited active range of 
motion of the left ankle with increased pain with movement 
against gravity and strong resistance.  Each toe on the left 
foot was intact.  No functional loss was noted in the toes.  
The left foot was nearly completely flat.  The veteran had 
some calluses on the lateral aspect of the left foot, and no 
calluses on the right foot.  Upon examination, the right foot 
was intact.  Dorsiflexion of the right foot was to 20 degrees 
without pain.  Plantar flexion of the right foot was to 30 
degrees, without pain.  Eversion and inversion were within 
normal limits, and no limitation of motion was noted.  The 
toes were all intact. The veteran could not squat without a 
great deal of pain in the left foot.  He could not do heel 
and toe walk on the left ankle.  No hammertoes, claw foot, or 
other deformities were noted.  The Achilles tendon had good 
alignment bilaterally and the metatarsophalangeal joints were 
intact and had no pain with manipulation.  Radiographic 
reports of the feet revealed mild arthritic changes involving 
the first digits bilaterally at the interphalangeal joints 
and metatarsophalangeal joints.  A minimal posterior 
calcaneal spur formation was present bilaterally.  There was 
also flattening of the plantar arches. The veteran was 
diagnosed with bilateral pes planus with continued pain and 
swelling.  The left foot had pes planus, with limited range 
of motion and pain and swelling. The right foot was normal 
with pes planus only.  

Left Foot

The veteran's traumatic arthritis of the left foot with pes 
planus has been evaluated as 0 percent disabling from March 
20, 1996 to August 25, 1999, and 10 percent disabling from 
August 25, 1999 under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276-5010.  Pursuant to Diagnostic Code 5276, 
a 10 percent evaluation is warranted for moderate pes planus, 
with weight bearing in line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, either bilateral or unilateral.  A 30 
percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  Such problems with just one foot warrant a 20 
percent rating.  Finally, a 50 percent evaluation is 
warranted for pronounced bilateral pes planus, marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Such problems with just one foot 
warrant a 30 percent rating.  38 C.F.R. § 4.71a (Diagnostic 
Code 5276) (2001).

Applying the foregoing principles to the facts of the present 
case, and granting the veteran the benefit of the doubt in 
this matter, the Board finds that a 20 percent rating for the 
veteran's service-connected traumatic arthritis of the left 
foot with pes planus is warranted.  This is so since the 
award of service connection.  Fenderson, supra. 

A 20 percent rating is warranted under Diagnostic Code 5276.  
A review of the evidence detailed above reveals that the 
veteran has repeatedly been diagnosed as suffering from pes 
planus.  His principal complaints have been of pain and 
tenderness, often following prolonged standing.  In addition, 
the veteran's left foot symptomatology includes swelling and 
calluses.  Furthermore, the evidence indicates that the 
veteran has complained of the same symptomatology and has had 
similar manifestations of his left foot arthritis with pes 
planus throughout the pendency of his appeal; that is, the 
evidence does not indicate that the veteran's disability 
worsened in or about August 1999, nor did the veteran have a 
period of significantly less disability prior to August 1999.  
That is, as the veteran had symptomatology reflecting a 20 
percent disability rating prior to and after August 1999, 
there is no basis in the record for assigning different 
ratings for different periods since March 1996.  As such, and 
with application of the benefit-of-the-doubt doctrine in the 
veteran's favor, the Board finds that a 20 percent rating for 
the veteran's service-connected traumatic arthritis of the 
left foot with pes planus is warranted since March 20, 1996.  
38 C.F.R. § 4.71a (Diagnostic Codes 5276-5010) (2001).

As to whether the veteran's left foot disability warrants a 
rating in excess of 20 percent at any time during the 
pendency of his appeal, the Board finds that it does not.  
The veteran's left foot disability has never been described 
by his medical examiners as "pronounced."  Although the 
veteran had tenderness of the feet, there is no indication 
that this tenderness was "extreme."  In addition, although 
the veteran did have some tenderness in the Achilles tendon, 
the Achilles tendon was never described as having marked 
inward displacement or severe spasm.  In fact, the most 
recent VA examination indicated that the Achilles tendon had 
good alignment bilaterally.  Additionally, although the 
veteran mentioned several times that special shoes did not 
help his condition, other times he did indicate that wearing 
special shoes or inserts did help.  As such, a rating in 
excess of 20 percent under Diagnostic Code 5276 is not 
warranted at any time during the pendency of the veteran's 
appeal.

Because the veteran's left disorder has also been found to 
involve arthritis, his disorder has also been considered 
under the provisions of Diagnostic Code 5010, which evaluates 
the severity of traumatic arthritis.   Diagnostic Code 5010, 
which is used to rate arthritis due to trauma provides that 
traumatic arthritis is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a (Diagnostic 
Code 5010) (2001).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a (Diagnostic Code 5003) (2001).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected where there is, among other things, painful 
motion.  Thus, painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Nevertheless, as stated above, the 20 percent rating 
under Diagnostic Code 5276 already contemplates pain.  There 
has been no indication that a higher rating would be 
warranted based on functional loss due to pain, such as might 
be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001).  In other words, there is no indication in the record 
that the veteran's left foot pain equates to "severe" foot 
injury.  Diagnostic Code 5284.  Because a higher rating may 
not be assigned on this basis, and because the 20 percent 
rating awarded by the instant decision already contemplates 
pain, an assignment of a separate rating for arthritis would 
violate the rule against pyramiding.  38 C.F.R. § 4.14.  

In short, the available medical evidence leads the Board to 
conclude that the veteran's left foot symptomatology most 
closely approximates the criteria for a 20 percent rating 
under Diagnostic Code 5276 throughout the pendency of his 
claim.  (The discussion below will address whether a higher 
rating under Diagnostic Code 5276 is warranted on account of 
bilateral difficulties.)  

Right Foot

Granting the veteran the benefit of the doubt in this matter, 
the Board finds that a 10 percent rating for the veteran's 
service-connected traumatic arthritis of the right foot with 
pes planus is warranted.  This is so throughout the pendency 
of the claim.  Fenderson, supra.

The Board finds that a 10 percent disability rating is 
warranted under Diagnostic Code 5276.  Although the veteran's 
right foot symptoms often seem to be alleviated by shoe or 
arch support, the record indicates that the veteran often had 
pain upon use of his feet.  As such, granting the veteran the 
benefit of the doubt, a 10 percent rating is warranted.

The veteran would not be entitled to a rating in excess of 10 
percent under Diagnostic Code 5276, because, importantly, 
none of his examiners have characterized his right foot 
condition as "severe."  There is also no objective evidence 
of a marked deformity in the right foot.  Although the record 
suggests that the veteran has had pain and swelling upon use, 
callosities were not regularly noted.  As such, the record 
indicates that the veteran's right foot disability is more 
akin to the criteria for a 10 percent rating, particularly 
the criterion of pain on manipulation and use.  

Because the veteran's right foot disorder has also been found 
to involve arthritis, his disorder has also been considered 
under the provisions of Diagnostic Code 5010, which evaluates 
the severity of traumatic arthritis.   As stated above, 
painful motion of a major joint caused by arthritis, where 
the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, as 
indicated above, a 10 percent rating under Diagnostic Code 
5276 already contemplates pain.  Moreover, there is no 
indication that the pain he experience would equate to 
greater disability than contemplated by "moderate" foot 
injury under Diagnostic Code 5284.  Consequently, a higher 
rating is not warranted for the functional loss due to pain.  
This is contemplated by the 10 percent rating awarded in the 
instant decision by the Board.  Additionally, it should be 
pointed out that an assignment of a separate rating for right 
foot arthritis would also violate the rule against 
pyramiding.  38 C.F.R. § 4.14.  

In short, the available medical evidence leads the Board to 
conclude that the veteran's right foot symptomatology most 
closely approximates the criteria for a 10 percent rating 
under Diagnostic Code 5276 throughout the pendency of his 
claim.  

Consideration has been also been given to whether a single, 
30 percent rating would be warranted for "severe" bilateral 
flatfoot under Diagnostic Code 5276.  However, as noted 
above, the veteran's right foot disability does not equate to 
the criteria for "severe" pes planus.  Therefore, by 
construing the criteria in a liberal manner, and because the 
veteran's disability contemplates both pes planus and 
arthritis, the Board finds that a 20 percent rating is 
warranted for the left foot and a separate 10 percent rating 
for the right foot.  

Extraschedular Considerations

Although the veteran has described his foot pain as being so 
bad that he has had to work light duty, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate that foot disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  38 C.F.R. § 3.321.  It 
is undisputed that the symptoms he experiences have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 
(West Supp. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2002).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statement of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claims.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issues on appeal.  The veteran 
was afforded several VA examinations, and all pertinent 
medical records are included in the claims file.  Thus, the 
record does not suggest that further evidentiary development 
was required of the RO.  Moreover, the various statements and 
letters sent to the veteran have informed him of the action 
taken by VA to obtain evidence, and of the action required of 
him to obtain evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Consequently, inasmuch as VA has fulfilled its 
duties to notify and assist in this case, further action 
under the new law would serve no useful purpose except to 
delay adjudication of the veteran's claims.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

A 20 percent rating for service-connected traumatic arthritis 
of the left foot with pes planus is granted from March 20, 
1996, subject to the laws and regulations governing the award 
of monetary benefits.

A 10 percent rating for service-connected traumatic arthritis 
of the right foot with pes planus is granted from March 20, 
1996, subject to the laws and regulations governing the award 
of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


